Peck, J.,
delivered the opinion of the court:
This petition states that Eliza, wife of of the said Lorenzo Potter, was the owner of 29 bales upland cotton at the time of the surrender of Charleston, of which place they were then residents. That this cotton was taken from them by the forces of the United States, and sold and converted into money which is now in the public treasury. They ask a judgment for the net proceeds of the cotton, and to this they are clearly entitled.
The registration book of cotton kept of the seizures at Charleston by the Union officers has this entry:

“L. T. Potter.

“March 23. No. ICO. 28 bales cotton, No. 17 Wentworth street. March 30, stored at custom-house, 28 Up.
“Mr. Potter was a thorough Union man, whose wife, in order to assist Union prisoners of war, became matron of the prisoners’ hospital and devoted almost her entire time and means in trying to make them comfortable.”
Which traces the cotton into the possession of the United States, and shows moreover that the claimants are to be respected and commended for their fidelity to the Union and their generous services to our prisoners.. These claimants were exemplars on the score of loyalty *391to tbeir government. Mrs. Potter was examined as a witness and gives tbe following narrative, which shows how much they had to endure as well as to resist: “ During the war my husband and myself were loyal to the United States, and opposed to the rebellion ; neither he nor I ever gave any voluntary aid to the rebellion ; I was in the daily habit of attending on the Union prisoners; it was my sole occupation during the war; we were much troubled by the rebels, even to our children; my boy had a United States flag, and his fellows found it out and asked him to give it up; I told him : ‘ My boy, you must never give up that flag, some day or other you will raise' it in Charleston here in glory;’ he said, I don’t want to give it up, only, I tell you the boys will whip me.’ Two days after, taking off his jacket and shirt X found he had been lacerated from head to foot; he had said nothing to me about it, and when I then asked him, he simply said they (the boys) had whipped him because he would not give them the stars and stripes to spit upon; ‘I have not given it either, and I won’t,’ he added; he was about fourteen years old then; he went back to school fighting his way; but one day; while ascending the steps from the ground to tlje school, he looked around and received a blow in the head with a heavy brickbat thrown by one of the boys ; he never recovered, and ye buried him soon after; in these ways they persecuted every one Who waited on the prisoners they starved, or .showed any love for tie Union ; my attendance on the hospitals excited their hate and anger against us ; Mr. Potter placed eleven thousand dollars to my use, saying: ‘ I don’t ask you whdt you do with it; do what you please, only don’t tell me.’ I understood what the money was for, of course; he did this so that if they forced him to say whether he had himself aided the prisoners, they could not fix it on him and imprisorihim or confiscate what we had; I made my way to our boys in the hospitals and camps by bribing the officials; what I spent in money altogether was about seventeen thousand dollars; it was all confederate money, to be sure, but in 1862 it was not so valueless; we had to fake it in payment of debts, dollar for dollar, and it would buy anythingfrom real estate up.”
We give judgment (or the claimants for the sum of $3,665 28, which make the net proceeds of 28 bales of cotton taken at Charleston, as is reported to us by he Secretary of the Treasury.